DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 30th, 2022 has been entered. Claims 1 and 9 have been amended. Claims 2 and 3 have been canceled. Claims 13 and 14 have been added. Claims 1and 4-14 remain pending. Applicant’s amendments to the claims overcome each and every objection and rejection previously set forth in the Non-Final rejection mailed July 6th, 2022. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 step k states “introducing the of pipette tip”, wherein this should read “introducing the pipette tip”. 
Claim 1 step b states “the magnetic separate plate”, wherein this should read “the magnetic separation plate”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2002/0008053) in view of Kreuwel (WO 2006/010584). 
Regarding claim 1, Hansen et al. (US 2002/0008053) teaches a method for isolating a biological target material from a liquid sample (Paragraph 0002 lines 1-4), the method comprising the steps of:
a. providing a multiwell plate (Fig. 2 #118 “rack”) having a plurality of wells (Fig. 2 #120 “tubes”) each having an open top and a closed bottom (Fig. 7 #120 shows open top and closed bottom), wherein at least a first well of the plurality of wells comprises the liquid sample (Paragraph 0036 lines 4-8, 14-17) and magnetic particles (Paragraph 0037 lines 1-5) having a binding surface, the multiwell plate further comprising recesses (Fig. 7 space above #164 “magnetic carriers”, next to #120 “tubes”) in positions corresponding to a predetermined geometrical arrangement of a plurality of magnets (Fig. 7 #166) of a magnetic separation plate (Fig. 7 #164);
b. incubating (Paragraph 0040 lines 8-12) the liquid sample and the magnetic particles in the at least the first well under conditions in which the biological target material binds to the binding surface of the magnetic particles (Paragraph 0041 lines 8-10), wherein the incubation is performed in an incubation position of the multiwell plate and magnetic separation plate (Position shown by Fig. 12), where in the incubation position the multiwell plate and the magnetic separate plate are distanced from each other such that the magnets (Fig. 7 #166) of the magnetic separation plate do not impose a magnetic field gradient within the wells of the multiwell plate to move the magnetic particles (Paragraph 0043 lines 5-10, describes position prior to that of Paragraph 0041 lines 11-19);
c. introducing the magnets (Fig. 7 #166) of the magnetic separation plate into the recesses of the multiwell plate to an upper peripheral collection position (Paragraph 0041 lines 11-19) such that when the magnets are positioned in the upper peripheral collection position a magnetic field gradient may be imposed on an inner space of each well of the plurality of wells (Paragraph 0041 lines 15-17), thereby forming a pellet (Fig. 7 #190) of magnetic particles along an inner wall of the at least the first well (Paragraph 0041 lines 17-19), wherein the pellet is positioned at a first specific height (Fig. 7 height  of #190) along the inner wall of the at least the first well (Fig. 7 inner wall of #120);
d. moving the multiwell plate and/or the magnetic separation plate relatively to each other to a lower peripheral collection position (Paragraph 0043 lines 3-10), such that the formed pellet (Fig. 7 #190) is slid along the inner wall of the at least the first well in a direction from top to bottom by the magnetic field gradient (Paragraph 0031 lines 8-10) to reach a second specific height (Paragraph 0031 lines 8-10, height of the “bottom of the tubes”); 
e. introducing a pipette tip of a pipettor (Fig. 1 #108) into the at least the first well of the plurality of wells of the multiwell plate (Fig. 2 #118) and down into sufficient proximity to the bottom of the at least the first well to withdraw the maximum possible amount of liquid with the pipette tips (Paragraph 0042 lines 1-7), wherein the lateral positions of the pellet (Fig. 7 position of #190) and the pipette tip are spaced apart sufficiently for the pellet of magnetic particles and the pipette tip to avoid a physical interaction between one another sufficient to disturb the pellet (Paragraph 0041 line 17-Paragraph 0042 line 3);
f. withdrawing the liquid from the at least the first well while retaining the formed pellet against the inner wall by magnetic force (Paragraph 0041 line 17-Paragraph 0042 line 3);
g. optionally adding a washing buffer (Paragraph 0043 lines 1-2) to the at least the first well of the plurality of wells for removing undesired components from the surface of the magnetic particles while retaining the biological target material thereon (Paragraph 0043 lines 10-18), then withdrawing the liquid from the at least the first well of the plurality of wells while retaining the formed pellet against the inner wall of the at least the first well by magnetic force (Paragraph 0044 lines 1-9);
h. moving the magnets of the magnetic separation plate from the recesses in the multiwell plate to the incubation position of multiwell plate and magnetic separation plate (Paragraph 0043 lines 3-10), and adding an elution buffer to the at least the first well of the plurality of wells (Paragraph 0045 lines 1-3), and resuspending the magnetic particles therein (Paragraph 0043 lines 10-14);
i. eluting the biological target material from the magnetic particles with the elution buffer (Paragraph 0043 lines 10-14, Paragraph 0045 states elution buffer treated the same as the washing solution);
j. introducing the magnets of the magnetic separation plate into the recesses of the multiwell plate to reach the lower peripheral collection position (Paragraph 0046 lines 1-5), wherein each magnet is in sufficient proximity to the outside wall of a corresponding well to impose a magnetic field gradient on the inner space of the at least the first well (Fig. 7 position of #166), thereby forming a pellet (Fig. 7 #190) of magnetic particles at the inner wall of the at least the first well; 
k. introducing the of pipette tip of the pipettor into the at least the first well of the plurality of wells of the multiwell plate down into sufficient proximity to the bottom of the at least the first well of the plurality of wells to withdraw the maximum possible amount of liquid with the pipette tips (Paragraph 0046 lines 5-11), wherein the lateral positions of the pellet (Fig. 7 lateral position of #190) and the pipette tips are spaced apart sufficiently for the pellet and the pipette tip to avoid a physical interaction between one another sufficient to disturb the pellet (Paragraph 0046 lines 5-8);
l. withdrawing the eluate including the isolated biological target material (Paragraph 0046 lines 5-8) from the at least the first well of the plurality of wells (Fig. 7 #120) while retaining the pellet (Fig. 7 #190) of magnetic particles by magnetic force (Paragraph 0046 lines 1-5). 
Hansen et al. (US 2002/0008053) lacks teaching adding an elution buffer to the wells resulting in a second liquid volume in the at least the first well, wherein the second liquid volume is smaller than the first liquid volume. 
Kreuwel (WO 2006/010584) teaches a method for isolating a biological target material from a liquid sample (Page 1 lines 6-11) wherein adding an elution buffer to the wells (Page 9 line 19) results in a second liquid volume (Page 22 lines 1-2), wherein the second liquid volume is smaller than the first liquid volume (Page 14 line 30-Page 15 line 4). Kreuwel explains that for efficient elution, the magnetic particles need to be well dispersed and mixed within the elution buffer (Page 4 lines 5-6), and this can be achieved by concentrating the particles within a second liquid volume which is smaller than the first liquid volume (Page 4 lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include adding an elution buffer to the wells resulting in a second liquid volume, wherein the second liquid volume is smaller than the first liquid volume as taught by Kreuwel (WO 2006/010584) in order to provide a more efficient eluting of the biological target material from the magnetic particles.
Hansen et al. (US 2002/0008053) lacks teaching a method for isolating a biological target material comprising d. moving the multiwell plate and/or the magnetic separation plate relatively to each other to a lower peripheral collection position, wherein the relative movement of the multiwell plate and/or the magnetic separation plate to the lower peripheral collection position comprises both vertical and lateral movement components such that the formed pellet is slid along the inner wall of the at least the first well in a direction from top to bottom by the magnetic field gradient to reach a second specific height along the inner wall of the at least the first well, wherein the second specific height is a height between the first specific height and a bottom of the at least the first well; f. withdrawing the liquid from the at least the first well while retaining the formed pellet against the inner wall at the second specific height by magnetic force; and j. introducing the magnets of the magnetic separation plate into the recesses of the multiwell plate to reach the lower peripheral collection position, wherein each magnet is in sufficient proximity to the outside wall of a corresponding well to impose a magnetic field gradient on the inner space of the at least the first well, thereby forming a pellet of magnetic particles at the inner wall of the at least the first well at the second specific height. 
Kreuwel (WO 2006/010584) teaches a method for isolating a biological target material from a liquid sample (Page 1 lines 6-11) comprising moving the multiwell plate and/or the magnetic separation plate relatively to each other (Page 16 lines 28-32) to a lower peripheral collection position (Page 16 lines 28-29), wherein the relative movement of the multiwell plate and/or the magnetic separation plate to the lower peripheral collection position comprises both vertical and lateral movement components (Fig. 7 #F2, Fig. 13 #F11) such that the formed pellet is slid along the inner wall of the at least the first well in a direction from top to bottom (Page 16 lines 28-30) by the magnetic field gradient (Page 8 lines 6-7) to reach a second specific height (Fig. 8 height of #2) along the inner wall of the at least the first well (Fig. 8 inner wall of #3), wherein the second specific height is a height between the first specific height (Fig. 5 height of #2) and a bottom of the at least the first well (Fig. 8 bottom of #2);
f. withdrawing the liquid from the at least the first well (Page 17 lines 8-11) while retaining the formed pellet against the inner wall at the second specific height by magnetic force (Fig. 9 height of #2);
and j. introducing the magnets of the magnetic separation plate into the recesses of the multiwell plate (Page 19 lines 13-19) to reach the lower peripheral collection position (Fig. 19 position of #9), wherein each magnet is in sufficient proximity to the outside wall of a corresponding well (Fig. 19 outside wall of #3) to impose a magnetic field gradient on the inner space of the at least the first well (Page 19 lines 14-15), thereby forming a pellet of magnetic particles at the inner wall of the at least the first well at the second specific height (Fig. 19 height of #2). 
Kreuwel (WO 2006/010584) explains that multiple pellets are collected by subjecting the particles to two magnetic fields applied simultaneously in order to separate all of the magnetic particles present in a vessel with a large upper compartment (Page 8 lines 1-5), the pellets are positioned at a second specific height against the inner wall for successively washing the magnetic particles (Page 9 lines 9-10), and the pellets are held at the second specific height for removing the elution buffer from the compartment below the second specific height (Page 9 lines 22-25). Kreuwel additionally explains that by moving the particles along a horizontal axis, the particles come into efficient contact with a solution (Page 19 lines 7-9). Kreuwel states that this method provides an efficient, rapid and convenient way of contacting magnetic or magnetizable particles with a volume of a certain fluid (Page 11 lines 5-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include d. moving the multiwell plate and/or the magnetic separation plate relatively to each other to a lower peripheral collection position, wherein the relative movement of the multiwell plate and/or the magnetic separation plate to the lower peripheral collection position comprises both vertical and lateral movement components such that the formed pellet is slid along the inner wall of the at least the first well in a direction from top to bottom by the magnetic field gradient to reach a second specific height along the inner wall of the at least the first well, wherein the second specific height is a height between the first specific height and a bottom of the at least the first well; f. withdrawing the liquid from the at least the first well while retaining the formed pellet against the inner wall at the second specific height by magnetic force; and j. introducing the magnets of the magnetic separation plate into the recesses of the multiwell plate to reach the lower peripheral collection position, wherein each magnet is in sufficient proximity to the outside wall of a corresponding well to impose a magnetic field gradient on the inner space of the at least the first well, thereby forming a pellet of magnetic particles at the inner wall of the at least the first well at the second specific height as taught by Kreuwel (WO 2006/010584) in order to position the pellets for contacting a volume of a certain fluid in an efficient, rapid and convenient manner. 
Regarding claim 6, Hansen et al. (US 2002/0008053) lacks teaching a method for isolating a biological target material from a liquid sample wherein the elution volume in step h. is from 5 μl to 50 μl.
Kreuwel (WO 2006/010584) teaches a method for isolating a biological target material from a liquid sample (Page 1 lines 6-11) wherein an elution volume in step h. (Page 18 lines 14-22) is from 5 μl to 50 μl (Page 22 lines 1-2). As stated previously, Kreuwel explains that for efficient elution, the magnetic particles need to be well dispersed and mixed within the elution buffer (Page 4 lines 5-6), and this can be achieved by concentrating the particles within a second liquid volume which is smaller than the first liquid volume (Page 4 lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include adding an elution volume in step h. is which is from 5 μl to 50 μl as taught by Kreuwel (WO 2006/010584) in order to provide a volume appropriate for a more efficient eluting of the biological target material from the magnetic particles.
Regarding claim 7, Hansen et al. (US 2002/0008053) lacks teaching a method for isolating a biological target material from a liquid sample wherein the lateral movement of the multiwell plate and/or the magnetic separation plate relative to each other is one-dimensional along a horizontal axis.
Kreuwel (WO 2006/010584) teaches a method for isolating a biological target material from a liquid sample (Page 1 lines 6-11) wherein the lateral movement (Page 19 lines 5-7) of the multiwell plate and/or the magnetic separation plate relative to each other is one-dimensional along a horizontal axis (Fig. 18 axis of movement F11). Kreuwel states that by moving the particles along a one-dimensional horizontal axis, the particles come into efficient contact with a solution (Page 19 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include lateral movement of the multiwell plate and/or the magnetic separation plate relative to each other which is one-dimensional along a horizontal axis as taught by Kreuwel (WO 2006/010584) in order to ensure that the particles come into efficient contact with a solution.
Regarding claim 8, Hansen et al. (US 2002/0008053) teaches a method for isolating a biological target material from a liquid sample wherein the vertical movement of the multiwell plate and/or the magnetic separation plate relative to each other is guided by a guiding screen (Fig. 11 #124) having guiding rails (Fig. 10 #162), the guiding screen being essentially perpendicular to the multiwell plate and/or to the magnetic separation plate (Fig. 2 #124 is perpendicular to #118, 164). 
As stated previously, Hansen et al. (US 2002/0008053) lacks teaching vertical and lateral movement of the multiwell plate and/or the magnetic separation plate.
Kreuwel (WO 2006/010584) teaches a method for isolating a biological target material from a liquid sample (Page 1 lines 6-11) with vertical and lateral movement of the multiwell plate and/or the magnetic separation plate (Fig. 7 #F2, Fig. 13 #F11). Kreuwel states that by moving the particles along a horizontal axis, the particles come into efficient contact with a solution (Page 19 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include both vertical and lateral movement of the multiwell plate and/or the magnetic separation plate as taught by Kreuwel (WO 2006/010584) in order to ensure that the particles come into efficient contact with a solution.
Regarding claim 9, Hansen et al. (US 2002/0008053) teaches a pre-analytical system for isolating a biological target material from a liquid sample (Paragraph 0002 lines 1-4), the pre-analytical system comprising the elements of: 
a multiwell plate (Fig. 2 #118) having a plurality of wells (Fig. 7 #120) with an open top and a closed bottom (Fig. 7 open top and closed bottom of #120), wherein at least one well of the plurality of wells comprises the liquid sample (Paragraph 0036 lines 4-8, 14-17) and magnetic particles (Paragraph 0037 lines 1-5) having a binding surface, the multiwell plate further comprising recesses (Fig. 7 space above #164 “magnetic carriers”, next to #120 “tubes”) in positions corresponding to a predetermined geometrical arrangement of a plurality of magnets  (Fig. 7 #166) of a magnetic separation plate (Fig. 7 #164);
a magnetic separation device comprising a guiding screen (Fig. 11 #124) and the magnetic separation plate (Fig. 7 #164), the guiding screen being essentially perpendicular to the multiwell plate and/or to the magnetic separation plate (Fig. 2 #124 is perpendicular to #118, 164) and having guiding rails (Fig. 10 #162) for guiding a movement of the multiwell plate and/or the magnetic separation plate relative to each other (Paragraph 0031 lines 10-26), wherein the movement is carried out in a vertical manner (Paragraph 0031 lines 19-26) such that one or more pellets (Fig. 7 #190) of the magnetic particles formed within the at least one well is caused by a magnetic field gradient to move alongside the inner wall of a well of the multiwell plate (Paragraph 0031 lines 8-10).  
Hansen et al. (US 2002/0008053) lacks teaching the one or more pellets of the magnetic particles formed within the at least one well is caused by a magnetic field gradient to move alongside the inner wall of a well of the multiwell plate from an upper periphery collection position to lower periphery and central collection positions. 
Kreuwel (WO 2006/010584) teaches a method for isolating a biological target material from a liquid sample (Page 1 lines 6-11) wherein the one or more pellets (Page 16 lines 23-25) of the magnetic particles formed within the at least one well is caused by a magnetic field gradient to move alongside the inner wall of a well of the multiwell plate from an upper periphery collection position (Page 16 lines 23-25, Fig. 6 position of #2) to lower periphery (Page 19 lines 2-4, Fig. 8 position of #2) and central collection positions (Page 18 lines 17-20, Fig. 16 position of #2). Kreuwel explains that multiple pellets are collected by subjecting the particles to two magnetic fields applied simultaneously in order to separate all of the magnetic particles present in a vessel with a large upper compartment (Page 8 lines 1-5), and the pellets may be moved to lower periphery and central collection positions for washing and concentrating the pellets (Page 10 lines 11-14), for positioning the pellets at a particular location to allow for an efficient, rapid and convenient way of contacting magnetic or magnetizable particles with a volume of a certain fluid (Page 12 lines 5-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include the one or more pellets of the magnetic particles formed within the at least one well caused to move alongside the inner wall of a well of the multiwell plate from an upper periphery collection position to lower periphery and central collection positions as taught by Kreuwel (WO 2006/010584) in order to position the pellets at a particular location to allow for an efficient, rapid and convenient way of contacting magnetic or magnetizable particles with a volume of a certain fluid. 
As stated previously, Hansen et al. (US 2002/0008053) lacks teaching vertical and lateral movement of the multiwell plate and/or the magnetic separation plate.
Kreuwel (WO 2006/010584) teaches a method for isolating a biological target material from a liquid sample (Page 1 lines 6-11) with vertical and lateral movement of the multiwell plate and/or the magnetic separation plate (Fig. 7 #F2, Fig. 13 #F11). Kreuwel states that by moving the particles along a horizontal axis, the particles come into efficient contact with a solution (Page 19 lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include both vertical and lateral movement of the multiwell plate and/or the magnetic separation plate as taught by Kreuwel (WO 2006/010584) in order to ensure that the particles come into efficient contact with a solution.
Regarding claim 11, Hansen et al. (US 2002/0008053) teaches a pre-analytical system for isolating a biological target material from a liquid sample wherein the magnetic separation device further comprises on its upper face a frame (Fig. 3 #122) for receiving the multiwell plate (Fig. 2 #118 is received on #122). 
Regarding claim 12, Hansen et al. (US 2002/0008053) teaches a pre-analytical system for isolating a biological target material from a liquid sample wherein the guiding screen (Fig. 2 #124) is physically connected to the frame (Fig. 10 shows #124 connected to #122) of the magnetic separation device. 
Regarding claim 13, Hansen et al. (US 2002/0008053) teaches a method for isolating a biological target material from a liquid sample (Paragraph 0002 lines 1-4), the method comprising the steps of: 
a. providing a multiwell plate (Fig. 2 #118 “rack”) having a plurality of wells (Fig. 2 #120 “tubes”) with an open top and a closed bottom (Fig. 7 #120 shows open top and closed bottom), wherein at least a first well of the plurality of wells comprises the liquid sample (Paragraph 0036 lines 4-8, 14-17) and magnetic particles (Paragraph 0037 lines 1-5) having a binding surface, the multiwell plate further comprising recesses (Fig. 7 space above #164 “magnetic carriers”, next to #120 “tubes”) in positions corresponding to a predetermined geometrical arrangement of a plurality of magnets  (Fig. 7 #166) of a magnetic separation plate (Fig. 7 #164); 
b. incubating (Paragraph 0040 lines 8-12) the liquid sample and the magnetic particles in the at least the first well under conditions in which the biological target material binds to the binding surface of the magnetic particles (Paragraph 0041 lines 8-10), wherein the incubation is performed in an incubation position of the multiwell plate and magnetic separation plate (Position shown by Fig. 12), where in the incubation position the multiwell plate and the magnetic separate plate are distanced from each other such that the magnets (Fig. 7 #166) of the magnetic separation plate do not impose a magnetic field gradient within the wells of the multiwell plate to move the magnetic particles (Paragraph 0043 lines 5-10, describes position prior to that of Paragraph 0041 lines 11-19); 
c. introducing the magnets (Fig. 7 #166) of the magnetic separation plate into the recesses of the multiwell plate to an upper peripheral collection position (Paragraph 0041 lines 11-19) such that when the magnets are positioned in the upper peripheral collection position a magnetic field gradient may be imposed on an inner space of the at least the first well (Paragraph 0041 lines 15-17), thereby forming one or more pellets (Fig. 7 #190) of magnetic particles along an inner wall of the at least the first well (Paragraph 0041 lines 17-19), wherein each formed pellet of the one or more formed pellets are independently positioned at a first specific height (Fig. 7 height of #190) along the inner wall of the at least the first well; 
d. moving the multiwell plate and/or the magnetic separation plate relatively to each other to a collection position ((Paragraph 0041 lines 11-19);
g. introducing a pipette tip of a pipettor (Fig. 1 #108) into the at least the first well and down into sufficient proximity to the bottom of the at least the first well to withdraw the maximum possible amount of liquid with the pipette tip (Paragraph 0042 lines 1-7), wherein the lateral positions of the pellet (Fig. 7 position of #190) and the pipette tip are spaced apart sufficiently for the pellet of magnetic particles and the pipette tip to avoid a physical interaction between one another sufficient to disturb the pellet (Paragraph 0041 line 17-Paragraph 0042 line 3); 
h. withdrawing the liquid from the at least the first well while retaining the single formed pellet aggregate against the inner wall by magnetic force (Paragraph 0041 line 17-Paragraph 0042 line 3);
i. optionally adding a washing buffer (Paragraph 0043 lines 1-2) to the at least the first well of the plurality of wells for removing undesired components from the surface of the magnetic particles while retaining the biological target material thereon  (Paragraph 0043 lines 10-18), then withdrawing the liquid from the at least the first well of the plurality of wells while retaining the formed pellet against the inner wall of the at least the first well by magnetic force  (Paragraph 0044 lines 1-9); 
j. retrieving the magnets of the magnetic separation plate from the recesses in the multiwell plate to the incubation position of multiwell plate and magnetic separation plate (Paragraph 0043 lines 3-10), and adding an elution buffer to the at least the first well of the plurality of wells (Paragraph 0045 lines 1-3) and resuspending the magnetic particles therein (Paragraph 0043 lines 10-14); 
k. eluting the biological target material from the magnetic particles with the elution buffer (Paragraph 0043 lines 10-14, Paragraph 0045 states elution buffer treated the same as the washing solution);
l. introducing the magnets of the magnetic separation plate into the recesses of the multiwell plate to reach the lower peripheral collection position (Paragraph 0046 lines 1-5), wherein each magnet is in sufficient proximity to the outside wall of a corresponding well to impose a magnetic field gradient on the inner space of the at least the first well (Fig. 7 position of #166), thereby forming a pellet (Fig. 7 #190) of magnetic particles at the inner wall of the at least the first well (Fig. 7 #190 positioned at inner wall of #120); 
m. introducing the pipette tip of the pipettor into the at least the first well of the plurality of wells of the multiwell plate down into sufficient proximity to the bottoms of the at least the first well of the plurality of wells to withdraw the maximum possible amount of liquid with the pipette tip (Paragraph 0046 lines 5-11), wherein the lateral positions of the pellet (Fig. 7 lateral position of #190) and the pipette tip are spaced apart sufficiently for the pellet and the pipette tip to avoid a physical interaction between one another sufficient to disturb the pellet  (Paragraph 0046 lines 5-8); 
n. withdrawing the eluate containing the isolated biological target material (Paragraph 0046 lines 5-8) from the at least the first well of the plurality of wells  (Fig. 7 #120) while retaining the pellet  (Fig. 7 #190) of magnetic particles by magnetic force (Paragraph 0046 lines 1-5). 
Hansen et al. (US 2002/0008053) lacks teaching adding an elution buffer to the wells resulting in a second liquid volume in the at least the first well, wherein the second liquid volume is smaller than the first liquid volume. 
Kreuwel (WO 2006/010584) teaches a method for isolating a biological target material from a liquid sample (Page 1 lines 6-11) wherein adding an elution buffer to the wells (Page 9 line 19) results in a second liquid volume (Page 22 lines 1-2), wherein the second liquid volume is smaller than the first liquid volume (Page 14 line 30-Page 15 line 4). Kreuwel explains that for efficient elution, the magnetic particles need to be well dispersed and mixed within the elution buffer (Page 4 lines 5-6), and this can be achieved by concentrating the particles within a second liquid volume which is smaller than the first liquid volume (Page 4 lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include adding an elution buffer to the wells resulting in a second liquid volume, wherein the second liquid volume is smaller than the first liquid volume as taught by Kreuwel (WO 2006/010584) in order to provide a more efficient eluting of the biological target material from the magnetic particles.
Hansen et al. (US 2002/0008053) lacks teaching d. moving the multiwell plate and/or the magnetic separation plate relatively to each other to a lower peripheral collection position, wherein the relative movement of the multiwell plate and/or the magnetic separation plate to the lower peripheral collection position comprises both vertical and lateral movement components, such that each formed pellet is independently slid along the inner wall of the at least the first well in a direction from top to bottom by the magnetic field gradient to reach a second specific height along the inner wall of the at least the first well, wherein the second specific height is a height between the first specific height and a bottom of the at least the first well; e. moving the multiwell plate and/or the magnetic separation plate relatively to each other to reach a central collection position below the second specific height, wherein the relative movement of the multiwell plate and/or the magnetic separation plate is carried out in a vertical and lateral manner such that the one or more pellets are caused by the magnetic field gradient to independently move along the inner wall of the at least the first well in the direction from top to bottom of the respective well to be pooled to form a single pellet aggregate at the bottom of the well; and f. moving the multiwell plate and/or the magnetic separation plate relatively to each other to reach the lower peripheral collection position, wherein the relative movement of the multiwell plate and/or the magnetic separation plate to the lower peripheral collection position comprises both vertical and lateral movement components such that the formed single pellet aggregate is caused by the magnetic field gradient to move along the inner wall of the at least the first well in the direction from bottom to top to reach the second specific height; h. withdrawing the liquid from the at least the first well while retaining the single formed pellet aggregate against the inner wall at the second specific height by magnetic force; i. optionally adding a washing buffer to the at least the first well of the plurality of wells, then withdrawing the liquid from the at least the first well of the plurality of wells while retaining the formed pellet against the inner wall of the at least the first well at the second specific height by magnetic force; l. introducing the magnets of the magnetic separation plate into the recesses of the multiwell plate to reach the lower peripheral collection position, thereby forming a pellet of magnetic particles at the inner wall of the at least the first well at the second specific height. 
Kreuwel (WO 2006/010584) teaches a method for isolating a biological target material from a liquid sample (Page 1 lines 6-11) comprising:  
d. moving the multiwell plate and/or the magnetic separation plate relatively to each other (Page 16 lines 28-32) to a lower peripheral collection position (Page 16 lines 28-29), wherein the relative movement of the multiwell plate and/or the magnetic separation plate to the lower peripheral collection position comprises both vertical and lateral movement components (Fig. 7 #F2, Fig. 13 #F11), such that each formed pellet is independently slid along the inner wall of the at least the first well in a direction from top to bottom (Page 16 lines 28-30) by the magnetic field gradient (Page 8 lines 6-7) to reach a second specific height (Fig. 8 height of #2) along the inner wall of the at least the first well (Fig. 8 inner wall of #3), wherein the second specific height is a height between the first specific height (Fig. 5 height of #2) and a bottom of the at least the first well (Fig. 4 bottom of #6); 
e. moving the multiwell plate (Page 14 lines 22-24) and/or the magnetic separation plate (Fig. 6 #9, 10) relatively to each other to reach a central collection position (Page 18 lines 17-20, Fig. 16 position of #2) below the second specific height (Fig. 8 height of #2), wherein the relative movement of the multiwell plate and/or the magnetic separation plate is carried out in a vertical and lateral manner (Fig. 7 #F2, Fig. 13 #F11), such that the one or more pellets are caused by the magnetic field gradient to independently move along the inner wall of the at least the first well in the direction from top to bottom of the respective well (Figs. 5-16 show movement of pellets from top to bottom along inner wall of #3) to be pooled to form a single pellet aggregate at the bottom of the well (Fig. 16 single pellet at bottom of well #6); and 
f. moving the multiwell plate and/or the magnetic separation plate relatively to each other (Page 19 lines 16-17) to reach the lower peripheral collection position (Page 19 lines 16-19), wherein the movement is carried out in a vertical and lateral manner (Fig. 7 #F2, Fig. 13 #F11), such that the formed single pellet aggregate is caused by the magnetic field gradient to move along the inner wall of the at least the first well in the direction from bottom to top (Page 19 lines 15-19) to reach the second specific height (Fig. 19 height of particles #2);  
h. withdrawing the liquid from the at least the first well (Page 19 lines 20-23) while retaining the single formed pellet aggregate against the inner wall at the second specific height (Page 19 lines 15-19) by magnetic force;
i. optionally adding a washing buffer (Page 17 lines 11-13) to the at least the first well of the plurality of wells, then withdrawing the liquid (Page 18 lines 12-14) from the at least the first well of the plurality of wells while retaining the formed pellet against the inner wall of the at least the first well at the second specific height (Page 18 lines 12-13) by magnetic force; 
l. introducing the magnets of the magnetic separation plate into the recesses of the multiwell plate (Page 19 lines 13-19) to reach the lower peripheral collection position (Fig. 19 position of #9), thereby forming a pellet of magnetic particles at the inner wall of the at least the first well at the second specific height (Fig. 19 height of #2). 
Kreuwel (WO 2006/010584) explains that multiple pellets are collected by subjecting the particles to two magnetic fields applied simultaneously in order to separate all of the magnetic particles present in a vessel with a large upper compartment (Page 8 lines 1-5), the pellets are positioned at a second specific height against the inner wall for successively washing the magnetic particles (Page 9 lines 9-10), and the pellets are held at the second specific height for removing the elution buffer from the compartment below the second specific height (Page 9 lines 22-25). Kreuwel additionally explains that by moving the particles along a horizontal axis, the particles come into efficient contact with a solution (Page 19 lines 7-9). Kreuwel states that this method provides an efficient, rapid and convenient way of contacting magnetic or magnetizable particles with a volume of a certain fluid (Page 11 lines 5-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include d. moving the multiwell plate and/or the magnetic separation plate relatively to each other to a lower peripheral collection position, wherein the relative movement of the multiwell plate and/or the magnetic separation plate to the lower peripheral collection position comprises both vertical and lateral movement components such that each formed pellet is independently slid along the inner wall of the at least the first well in a direction from top to bottom by the magnetic field gradient to reach a second specific height along the inner wall of the at least the first well, wherein the second specific height is a height between the first specific height and a bottom of the at least the first well; e. moving the multiwell plate and/or the magnetic separation plate relatively to each other to reach a central collection position below the second specific height, wherein the relative movement of the multiwell plate and/or the magnetic separation plate is carried out in a vertical and lateral manner such that the one or more pellets are caused by the magnetic field gradient to independently move along the inner wall of the at least the first well in the direction from top to bottom of the respective well to be pooled to form a single pellet aggregate at the bottom of the well; and f. moving the multiwell plate and/or the magnetic separation plate relatively to each other to reach the lower peripheral collection position, wherein the movement is carried out in a vertical and lateral manner such that the formed single pellet aggregate is caused by the magnetic field gradient to move along the inner wall of the at least the first well in the direction from bottom to top to reach the second specific height; h. withdrawing the liquid from the at least the first well while retaining the single formed pellet aggregate against the inner wall at the second specific height by magnetic force; i. optionally adding a washing buffer to the at least the first well of the plurality of wells, then withdrawing the liquid from the at least the first well of the plurality of wells while retaining the formed pellet against the inner wall of the at least the first well at the second specific height by magnetic force; l. introducing the magnets of the magnetic separation plate into the recesses of the multiwell plate to reach the lower peripheral collection position, thereby forming a pellet of magnetic particles at the inner wall of the at least the first well at the second specific height as taught by Kreuwel (WO 2006/010584) in order to position the pellets for contacting a volume of a certain fluid in an efficient, rapid and convenient manner. 
Regarding claim 14, Hansen et al. (US 2002/0008053) teaches a method for isolating a biological target material from a liquid sample wherein step d. (Paragraph 0044 lines 4-9) is repeated (Paragraph 0044 lines 9-11) subsequently to step g. (Paragraph 0043 lines 1-14) and/or step j.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2002/0008053) in view of Kreuwel (WO 2006/010584) and further in view of Hornes et al. (US 5512439). 
Regarding claim 4, Hansen et al. (US 2002/0008053) lacks teaching a method for isolating a biological target material from a liquid sample wherein the magnetic particles have a mean diameter from 50 nm to 50 μm. 
Hornes et al. (US 5512439) teaches a method for isolating a biological target material from a liquid sample (Col. 1 lines 11-12, 18-25) wherein the magnetic particles have a mean diameter from 50 nm to 50 micrometers (Col. 3 lines 27-30). Hornes et al. states that particles which are too small behave unreliably in response to magnetization (Col. 3 lines 31-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include magnetic particles have a mean diameter from 50 nm to 50 μm as taught by Hornes et al. (US 5512439) in order to provide magnetic particles with a more reliable response to magnetization, therefore improving the isolation process.
Regarding claim 5, Hansen et al. (US 2002/0008053) lacks teaching a method for isolating a biological target material from a liquid sample wherein the magnetic particles are superparamagnetic. 
Hornes et al. (US 5512439) teaches a method for isolating a biological target material from a liquid sample (Col. 1 lines 11-12, 18-25) wherein the magnetic particles are superparamagnetic (Col. 2 lines 36-38). Hornes et al. states that by using superparamagnetic particles, one can avoid magnetic aggregation or clumping of the particles during reaction, therefore providing uniform and rapid reaction kinetics (Col. 2 lines 47-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include magnetic particles which are superparamagnetic as taught by Hornes et al. (US 5512439) in order to provide particles with a uniform and rapid reaction, therefore improving the isolation process.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2002/0008053) in view of Kreuwel (WO 2006/010584) and further in view of “Well Positions for Microplates” (ANSI SLAS 4-2004). 
Regarding claim 10, Hansen et al. (US 2002/0008053) lacks teaching a pre-analytical system for isolating a biological target material from a liquid sample wherein the multiwell plate has dimensions according to the standard SBS format. 
	“Well Positions for Microplates” (ANSI SLAS 4-2004) explains the dimensions for standard multiwell plates according to the SBS format (Pages 4-7, see Well Positions 4.1, 4.2, 4.3), and explains that these standards were created to standardize microplates produced by different vendors and manufacturers for use in automated laboratory instrumentation (Foreword, Paragraph 1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen et al. (US 2002/0008053) to include a multiwell plate that has dimensions according to the standard SBS format as taught in the publication “Well Positions for Microplates” in order to provide a standardized multiwell plate that may be used in in any standard laboratory application. 
Response to Arguments
Applicant’s arguments, filed September 30th, 2022, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of the amended claim(s) 1-3, 6-9 and 11-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kreuwel (WO 2006/010584).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./Examiner, Art Unit 3653                

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653